Citation Nr: 0029582	
Decision Date: 11/09/00    Archive Date: 11/16/00

DOCKET NO.  99-11 770	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas

THE ISSUES

1.  Entitlement to service connection for major depression.  

2.  Entitlement to an increased rating for a lower lumbar 
muscle strain, currently evaluated as 20 percent disabling.  

3.  Entitlement to an increased rating for gastroesophageal 
reflux disease, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for residuals of a 
left shoulder injury, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	James Stanley, Attorney-at-Law


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



REMAND

The veteran had active service from August 1988 to July 1992 
and from February 1993 to April 1995. 

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in No. Little Rock, Arkansas.  

In VA Form 9, Appeal to the Board of Veterans' Appeals, 
received in May 1999 the veteran requested a hearing before a 
Member of the Board (Veteran's Law Judge).  On June 11, 1999 
a handwritten letter was received from the veteran indicating 
that he no longer wished a hearing.  However, later in June 
1999 correspondence was received from the veteran's attorney 
indicating that the veteran did wish a hearing and attached 
to that correspondence was another VA Form 9 indicating that 
a hearing was desired before a Veteran's Law Judge at the RO.  

In September 2000, the veteran was scheduled for a video 
hearing for the following month.  He was informed that he was 
not required to accept a video hearing, but by accepting a 
video hearing, he waived his right to a Board hearing at the 
RO.  It was added that:  If you still want a video hearing, 
check Block 1 on the attached check list.  Sign the check 
list and fax it or return it to us in the enclosed envelope.  
Finally, the veteran was told that if he preferred a hearing 
where both he and the Board member are in the same room, he 
could decline the video hearing.  The veteran did not sign 
the form or report for the scheduled video hearing.  Under 
the circumstances, the veteran's failure to report for the 
video hearing may not be construed as a desire on his part to 
cancel his request to participate at a Board hearing. 

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 2000).  Pursuant to 38 C.F.R. § 20.700 (1999), a 
hearing on appeal before the Board will be granted if an 
appellant expresses a desire to appear in person.

Under the circumstances, the Board remands this case to the 
RO for the following action:

The veteran should be scheduled to appear 
at a personal hearing before a member of 
the Board sitting at the RO as soon as it 
may be feasible.  

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.




		
Thomas J. Dannaher
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

- 3 -


